Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s information disclosure statements filed November 10 and 11, 2020, and the documents cited therein have been considered, as well as an updated search performed.  The most relevant documents cited by Applicant include the written opinion of the international search authority in PCT/US2018/026961, covering subject matter substantially similar to that claimed in the instant application.  In that opinion, the PCT found the claims unpatentable over “Ultra-uniform SnOx/Carbon Nanohyrbids toward Advanced Lithium-Ion Battery Anodes” published in Advanced Materials, volume 26, March 24, 2014 at pages 3843-3949 by Zhou et al. (“Zhou”).  The PCT found that Zhou disclosed at least one battery providing an initial capacity of 1279 maH/g.  The Office does not disagree with this finding by the PCT.  The PCT ascribes all of that capacity to the tin oxide particles contained within the porous carbon structure to determine the capacity of the metal oxide particles amounted to 4560 maH/g.  The Office disagrees with this analysis, because Zhou further discloses that the carbon and tin oxide, each when used alone, have a capacity of 503 and 93 maH/g, respectively.  Based on these full teachings of Zhou, it is unreasonable to ascribe the entirety of the 1279 maH/g initial capacity of the experimental sample to the metal oxide, since Zhou clearly indicates not only that carbon will contribute to the charge/discharge capacity of the electrode, but will likely contribute in a greater degree than will the metal oxide particles.  Thus, Zhou fails to disclose an electrode comprising metal oxide nanoparticles wherein the metal oxide provides a lithiation capacity of 4000 maH/g or more.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYATT P MCCONNELL/Examiner, Art Unit 1727